Name: 92/15/EEC: Commission Decision of 18 December 1991 authorizing certain Member States to apply intra- Communit surveillance to imports originating in third countries which have been put into free circulation in the Community and which may be the subject of protective measures pursuant to Article 115 of the EEC Treaty (Only the Spanish, French, English, Italian and Portuguese texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  trade policy
 Date Published: 1992-01-14

 Avis juridique important|31992D001592/15/EEC: Commission Decision of 18 December 1991 authorizing certain Member States to apply intra- Communit surveillance to imports originating in third countries which have been put into free circulation in the Community and which may be the subject of protective measures pursuant to Article 115 of the EEC Treaty (Only the Spanish, French, English, Italian and Portuguese texts are authentic) Official Journal L 008 , 14/01/1992 P. 0017 - 0020COMMISSION DECISION of 18 December 1991 authorizing certain Member States to apply intra-Communit surveillance to imports originating in third countries which have been put into free circulation in the Community and which may be the subject of protective measures pursuant to Article 115 of the EEC Treaty (Only the Spanish, English, French, Italian and Portuguese texts are authentic) (92/15/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 87/433/EEC (1) of 22 July 1987, on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of the EEC Treaty, and in particular Articles 1 and 2 thereof, Whereas Decision 87/433/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports concerned; Whereas the Commission, by Decision 91/18/EEC (2) and other relevant decisions, authorized the Member States to introduce such surveillance; Whereas almost all those decisions are due to expire on 31 December 1991; Whereas certain Member States have submitted applications to the Commission for authorization to extend the application of some of these surveillance measures and to introduce new surveillance measures not covered by the abovementioned decisions; Whereas the Commission has closely studied, on a case-by-case basis, these applications in accordance with the criteria laid down by Decision 87/433/EEC taking into account the plan of action established by the Community for the completion of the internal market as from 1 January 1993; Whereas these criteria must be applied strictly due to the imminence of this date and to the exception nature of intra-Community surveillance measures with regard to the principle of the free movement of goods; Whereas the authorization to introduce intra-Community surveillance measures should be restricted to a limited number of cases where there is a real risk of extensive deflection of trade which could lead to serious difficulties in the sectors concerned; Whereas, under these circumstances, the Member States should be authorized to make subject to intra-Community surveillance imports of the products listed in the Annex until 30 June 1992, HAS ADOPTED THIS DECISION: Article 1 The Member States named in the Annex are authorized, in so far as each is concerned, to apply, until 30 June 1992 and in accordance with Decision 87/433/EEC, intra-Community surveillance of the products listed in the said Annex. Article 2 This Decision is addressed to the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Portugese Republic and the United Kingdom. Done at Brussels, 18 December 1991. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 238, 21. 8. 1987, p. 26. (2) OJ No L 12, 17. 1. 1991, p. 29. ANNEX SPAIN A. Textile products for which categories have been established Category Country of origin 2 China 3 China, Pakistan 4 China 6 Hong Kong 7 India 8 India 35 South Korea, Taiwan B. Other products CN code (1990) Description of product Origin 6403 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather China 6404 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of textile materials 8702 Motor vehicles for the transport of 10 or more persons, including the driver Japan 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading No 8702), including station wagons and racing cars 8704 Motor vehicles for the transport of goods 8711 10 00 8711 20 10 8711 20 91 8711 20 99 ex 8711 30 00 Motor-cycles (including mopeds) and cycles fitted with an auxiliary motor, of a cylinder capacity not exceeding 380 cm3, with or without side-cars; side-cars Japan ex 8711 90 00 Other motor-cycles and cycles fitted with an auxiliary motor with or without side-cars; side-cars; FRANCE A. Textile products for which categories have been established Category Country of origin 3 Pakistan 13 China 15 China 21 China B. Other products CN code (1990) Description of product Origin 3104 10 00 3104 20 50 3104 20 90 Potassium salts and potassium chloride USSR (1) 8527 21 10 8527 21 90 8527 29 00 Radio-broadcast receivers not capable of operating without an external source of power, of a kind used in motor vehicles, including apparatus capable of receiving alos radio-telephony or radio-telegraphy China, South Korea 8528 10 40 8528 10 50 8528 10 61 8528 10 69 8528 10 71 8528 10 73 8528 10 75 8528 10 78 8528 10 80 8528 10 91 8528 10 98 Colour television receivers (including video monitors and video projectors), whether or not combined, in the same housing, with radio-broadcast receivers or sound or video recording or reproducing apparatus South Korea, Taiwan (1) Until the eventual date of entry into force of an anti-dumping duty and at the latest until 30 June 1992. IRELAND A. Textile products for which categories have been established Category Country of origin 8 Hong Kong 73 Hong Kong ITALY A. Textile products for which categories have been established Category Country of origin 2 China, India, Pakistan ex 3 (1) Pakistan (1) Ex 3 - Pakistan: products of CN codes 5513 11 10, 5513 11 30 and 5513 11 90 only. B. Other products CN code (1990) Description of products Origin 5007 20 5007 90 5803 90 10 5905 00 90 Woven fabrics of silk or of silk waste China ex 8703 21 ex 8703 22 ex 8703 23 ex 8703 24 ex 8703 31 ex 8703 32 ex 8703 33 ex 8703 90 Motor cars and other motor vehicles, other than all-terrain vehicles, principally designed for the transport of persons (other than those of heading No 8702), including station wagons and racing cars Japan ex 8704 21 31 ex 8704 21 39 ex 8704 21 91 ex 8704 21 99 ex 8704 22 91 ex 8704 22 99 ex 8704 31 31 ex 8704 31 39 ex 8704 31 91 ex 8704 31 99 ex 8704 32 91 ex 8704 32 99 Motor vehicles, other than all-terrain vehicles, for the transport of goods Japan 8711 10 00 8711 20 ex 8711 30 00 Motor-cycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars; side-cars: with reciprocating internal combustion piston engine of a cylinder capacity not exceeding 380 cm3 Japan PORTUGAL B. Other products CN code (1990) Description of product Country of origin 8711 10 00 Motor-cycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars; side-cars: with reciprocating internal combustion engine of a cylinder capacity not exceeding 50 cm3 Japan